Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to because p. 14 line 29 refers to "lien" instead of "line".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 25-26, 28, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5109983.
	Claim 23:  '983 discloses a telecommunications fiber management device comprising: a flexible film including a main body 6 and a plurality of fiber management tabs 20, the fiber management tabs including base ends unitary with the main body and free ends (each free end is defined by a respective slit 24) positioned opposite from the base ends, the fiber management tabs being capable of being resiliently flexed relative to the main body from an at rest position to a flexed position, the fiber management tabs being co-planar with the main body when in the at rest position, and wherein the free ends of the fiber management tabs are upwardly offset from the main body when in the 30 can be inserted beneath the fiber management tabs and secured between the fiber management tabs and the main body (see e.g. col. 3 lns. 23-29).  
	Claim 25:  A first set of the fiber management tabs (the six tabs of half 11) is arranged in a first configuration for securing the optical fiber to the flexible film in a coil, and wherein the coil of the optical fiber is secured to the flexible film by the first set of fiber management tabs (fig. 2).  
	Claim 26:  The fiber management tabs of the first set of fiber management tabs are positioned circumferentially about a first reference point (a center of the opening 19 in half 11).
	Claim 28:  The optical fiber 30 (particularly, the portion of 30 held by half 11) is a first optical fiber and the coil is a first coil, wherein a second set of the fiber management tabs (the six tabs of half 12) is arranged in a second configuration for securing a second optical fiber (the portion of 30 held by half 12) to the flexible film in a second coil (fig. 2), and wherein the second coil is secured to the flexible film by the second set of fiber management tabs.  More specifically, after the intact fiber 30 is wound into the first and second coils, a segment 33 can be cut to form two pigtails (col. 3 lns. 37-41) which effectively defines respective first and second optical fibers.
	Claim 35:  The flexible film includes a first section 11 and a second section 12, wherein at least some of the fiber management tabs are provided at each of the first and second sections, and wherein the main body of the flexible film is movable between a first state in which the first and second sections are generally planar (fig. 2) and a .

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0194187 A1.
Claim 23:  '187 discloses a telecommunications fiber management device comprising: a flexible film including a main body 12 and a plurality of fiber management tabs 16a (one tab is in area "2a" circled in fig. 2 and shown in detail in fig. 2a) the fiber management tabs including base ends unitary with the main body and free ends positioned opposite from the base ends, the fiber management tabs being capable of being resiliently flexed relative to the main body from an at rest position to a flexed position, the fiber management tabs being co-planar with the main body when in the at rest position, and wherein the free ends of the fiber management tabs are upwardly offset from the main body when in the flexed position such that an optical fiber 30 can be inserted beneath the fiber management tabs and secured between the fiber management tabs and the main body (one fiber is shown in the secured position in fig. 2a).  

Allowable Subject Matter
Claims 24, 27, 29-34, 36-37, and 47-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874